        Case 1:20-cv-01469-DLF Document 42 Filed 08/12/20 Page 1 of 12




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


BLACK LIVES MATTER D.C., et al.,

                     Plaintiffs,

v.                                               Civil Action No. 20-1469 (DLF)

DONALD J. TRUMP, et al.,

                     Defendants.


            DISTRICT OF COLUMBIA DEFENDANTS’ OPPOSITION
             TO PLAINTIFFS’ MOTION FOR LEAVE TO CONDUCT
              LIMITED EARLY DISCOVERY FOR THE PURPOSE
                OF IDENTIFYING UNNAMED DEFENDANTS

                                   INTRODUCTION

      This case was originally filed against several federal defendants, alleging that

various federal law enforcement agencies and personnel violated the constitutional

rights of protestors at Lafayette Square on the evening of June 1, 2020. On August 5,

2020, the Court granted plaintiffs’ motion for leave to file a Second Amended

Complaint which added new claims and allegations against District of Columbia

(District) defendants based on alleged conduct by Metropolitan Police Department

(MPD) officers at a different location and after Lafayette Square was cleared by the

unnamed federal law enforcement officers.

      Now, plaintiffs have moved for leave to conduct undifferentiated early

discovery against all defendants, with the aim of identifying specific individual

officers as defendants. As to the District, however, plaintiffs’ discovery requests are
        Case 1:20-cv-01469-DLF Document 42 Filed 08/12/20 Page 2 of 12




unreasonable, overbroad and disproportionate to the needs of the case, especially

given that plaintiffs do not assert that any specific individual MPD officer allegedly

violated their rights. But even if the Court is inclined to allow early discovery over

the District’s objection, the District should not be required to do more than identify

MPD officers who were present at the intersection of 17th and H Streets, N.W.

between 6:00 p.m. and 7:00 p.m. on June 1, 2020, including the officers’ unit

designation and the identity of their supervisors. Because that information is all that

is necessary for plaintiffs’ stated purpose of identifying individual MPD officers, the

remainder of the discovery requests against the District should be denied as

unreasonable, overbroad and disproportionate to the needs of the case.

                                   BACKGROUND

      Plaintiffs propose the following interrogatories and requests for production of

documents, to identify individual law enforcement officers who allegedly violated

their constitutional rights during protests at Lafayette Square on the evening of June

1, 2020. See Pls.’ First Set of Interrogatories and Requests for Production to Defs.

(First Requests) [27-1].

I.    Interrogatories

      1. State the name of each Law Enforcement or Military Entity whose Officers
         were present during the Incident and within its perimeters.

      2. Using the specific definition of “Identify” set out above, identify each Officer
         who was present and on duty during the Incident and within its perimeters.

      3. For each individual identified in your answer to Interrogatory 2, state
         whether that individual was equipped with a Weapon or Weapons during
         the Incident, and, if so, identify the Weapon or Weapons with which that



                                           2
        Case 1:20-cv-01469-DLF Document 42 Filed 08/12/20 Page 3 of 12




          individual was equipped, and state whether that individual used or
          discharged such Weapon or Weapons during the Incident.

      4. Using the specific definition of “Identify” set out above, identify each person,
         not identified in your answer to Interrogatory 2, who authorized, planned,
         ordered, directed, advised, agreed upon, or participated in the removal of or
         use of force against any demonstrators during the Incident.

II.   Requests for Production of Documents

      1. Produce all Documents reflecting the name and/or badge number of any
         Officer or Officers who were present during the Incident and within its
         perimeters.

      2. Produce all Documents reflecting the name, unit number, or other identifier
         of any Unit or Units of Officers who were present during the Incident and
         within its perimeters.

      3. Produce all Documents reflecting the name and/or badge number of any
         Officer who oversaw, managed, or otherwise coordinated the actions taken
         during the Incident by any Officers of any Law Enforcement or Military
         Entity, any Unit of any Law Enforcement or Military Entity, or any group
         consisting of Officers from multiple Law Enforcement or Military Entities.

      4. Produce all Documents listing any Officer or Officers who were equipped
         with Weapons during the Incident.

      5. Produce all Documents listing any Officer or Officers who used or
         discharged Weapons during the Incident.

Plaintiffs directed the above interrogatories and document requests to all defendants.

See generally First Requests.

                              STANDARD OF REVIEW

      Under Federal Rule of Civil Procedure 26(d), parties may not seek discovery

until after a Rule 26(f) conference, except in a proceeding exempt from initial

disclosures, “or when authorized by [the federal] rules, by stipulation, or by court

order.” Fed. R. Civ. P. 26(d)(1). Early discovery, as with all discovery, is limited by



                                           3
        Case 1:20-cv-01469-DLF Document 42 Filed 08/12/20 Page 4 of 12




Fed. R. Civ. P. 26(b)(1) to “any nonprivileged matter that is relevant to any party’s

claim or defense and proportional to the needs of the case, considering … the parties’

relative access to relevant information, … the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery outweighs

its likely benefit.” Fed. R. Civ. P. 26(b)(1); see also Strike 3 Holdings, LLC v. Doe, 964

F.3d 1203, 1207 (D.C. Cir. 2020). When a discovery request is not relevant to the

allegations in the complaint, “then the burden it imposes, however slight, is

necessarily undue … .” AF Holdings, LLC v. Does 1-1058, 752 F.3d 990, 995 (D.C.

Cir. 2014) (citing Food Lion v. United Food & Commercial Workers Union , 103 F.3d

1007, 1012 (D.C. Cir. 1997)).

                                     ARGUMENT

I.    Plaintiffs’ Proposed Interrogatories Are Unreasonable Against the District.

      Although the District recognizes plaintiffs’ interest in obtaining the identity of

any individual law enforcement officer who may have allegedly violated their

constitutional rights, there are no allegations that any specific individual MPD officer

did so. See generally Second Am. Compl. (SAC) [20-2]. Rather, the assertions against

unnamed MPD officers are attributable collectively to the “line of law enforcement

officers” “[a]t the intersection of 17th and H Streets NW” who “began firing tear gas

canisters at the demonstrators.” SAC ¶¶ 145, 148. In contrast, plaintiffs’ allegations

against federal law enforcement officers at Lafayette Square include alleged actions

by individual officers distinct and apart from actions taken by that group of officers

as a whole. See Pls.’ Mot. for Leave to Conduct Limited Early Discovery for the



                                            4
          Case 1:20-cv-01469-DLF Document 42 Filed 08/12/20 Page 5 of 12




Purpose of Identifying Unnamed Defs. (Mot. for Early Discovery) [27] at 11

(referencing an individual federal officer alleged to have repeatedly beaten one of the

plaintiffs); see also SAC ¶¶ 127–28. Plaintiffs’ discovery requests against the District

are therefore improper and should be denied.

      In the alternative, if the Court is inclined to allow limited discovery at this

stage, plaintiffs’ motion overstates the breadth of the information required to identify

the relevant unnamed MPD officers. See Mot. for Early Discovery at 9–11. Plaintiffs’

interrogatories seek, generally, the identification of law enforcement entities, officers,

munitions used and supervisors “present during the Incident and within its

perimeters … .” First Requests at 5–6. Notably, plaintiffs made the same requests to

each defendant, plaintiffs’ definition of “identify” includes production of the officers’

photographs and plaintiffs define the “Incident” perimeter to include:

      -    Lafayette Square, defined as the area bounded by the north
           side of the White House; H Street, N.W.; Madison Place, N.W.;
           Jefferson [sic] Place, N.W.
      -    H Street, N.W. between 15th and 17th Streets, N.W.,
           including the intersections thereof
      -    Vermont Avenue, N.W. between H and I Streets, N.W.,
           including the intersections thereof
      -    16th Street, N.W. between H and I Streets, N.W., including
           the intersections thereof
      -    17th Street, N.W. between H and G Streets, N.W., including
           the intersections thereof
      -    Connecticut Avenue, N.W. between H and I Streets, N.W.,
           including the intersections thereof

See First Requests at 3–5.

      Cumulatively, the proposed interrogatories seek from the District information

far beyond what is necessary to identify the unnamed MPD officers, and appears to



                                            5
        Case 1:20-cv-01469-DLF Document 42 Filed 08/12/20 Page 6 of 12




seek information about federal agencies and officers which the District does not

possess. If the Court permits discovery, the District should not be required to do more

than provide relevant and tailored information to identify MPD officers present at

the intersection of 17th and H Streets, N.W. between 6:00 p.m. and 7:00 p.m. on June

1, 2020, including their unit designation and the identity of their supervisors. In all

other respects, the interrogatories should be denied as to the District.

      A.     The Interrogatories Are Overbroad Because They Seek Information
             Unrelated to Plaintiffs’ Identification of MPD Officers.

      The central allegations in this lawsuit are brought by nine plaintiffs against

seven named federal defendants, a set of unnamed federal law enforcement officers

and a set of unnamed non-District, non-federal law enforcement officers. See SAC ¶¶

72–143. The allegations include that, on the evening of June 1, 2020, federal officers

stationed at Lafayette Square “rushed and attacked the assembled protestors without

warning or provocation … .” Id. ¶ 52. As against the District defendants—MPD Chief

Peter Newsham and a set of unnamed MPD officers—the allegations are different:

plaintiffs contend that “[a]s some demonstrators attempted to flee west, a formation

of MPD officers stationed one block west of the Square attacked these demonstrators

… .” Id. ¶ 60. There are no allegations against MPD officers at Lafayette Square itself,

nor anywhere else in the defined “Incident” perimeter, other than the intersection of

17th and H Streets, N.W. between 6:00 p.m. and 7:00 p.m. on June 1, 2020. Id. ¶ 46;

see also id. ¶¶ 145–49. Thus, the only MPD officers for whom the requests for

identification could be reasonable are those stationed at that particular intersection,

and at that particular time, who may have deployed chemical irritants. See, e.g.,

                                           6
        Case 1:20-cv-01469-DLF Document 42 Filed 08/12/20 Page 7 of 12




Hartley v. Officer Wilfert, 931 F. Supp. 2d 230, 232 (D.D.C. 2013) (permitting

discovery to identify a single “Doe” defendant where plaintiff alleged the unnamed

defendant, a Secret Service officer, and an identified Secret Service officer,

approached her in front of the White House, at a particular time and date); see also

Malibu Media, LLC v. Doe, 177 F. Supp. 3d 554, 557–78 (D.D.C. 2016) (permitting a

third party subpoena on an internet service provider seeking identity of an individual

whose IP address was known); Warner Bros. Records, Inc. v. Doe, 527 F. Supp. 2d 1,

3 (D.D.C. 2007) (permitting a third party subpoena on an internet service provider

seeking identity of six individuals whose IP addresses were known).

      Here, although plaintiffs seek a wide scope of information relating to their

claims about federal law enforcement officers’ clearing of Lafayette Square, they have

no need for information from the District beyond any activity at the specific

intersection of 17th and H Streets N.W. See AF Holdings, 752 F.3d at 995 (reversing

grant of early discovery which sought information irrelevant to potentially valid

claims); see also Guttenberg v. Emery, 26 F. Supp. 3d. 88, 98 (D.D.C. 2014) (request

for early discovery must be “narrowly tailored to reveal information related to the

[limited issue] as opposed to the case as a whole”). Plaintiffs point out that the merits

of their claims are not a proper consideration for their discovery requests. See Mot.

for Early Discovery at 7. But to the extent plaintiffs seek information from the

District about the actions of non-District law enforcement officers, they lack standing

to bring suit over those claims against the District, a more fundamental question than

the merits of their claims. See Arpaio v. Obama, 797 F.3d 11, 19 (D.C. Cir. 2015)



                                           7
        Case 1:20-cv-01469-DLF Document 42 Filed 08/12/20 Page 8 of 12




(noting that standing requires that the alleged injury be “fairly traceable to the

challenged action of the defendant”); see also Strike 3 Holdings, 964 F.3d at 1210–11

(“[I]f a plaintiff plainly has no realistic chance of successfully suing the defendant, we

will not allow the plaintiff to abuse the discovery process by seeking irrelevant

information.”) (internal quotations omitted). The “reasonableness” factors of breadth

and purpose favor denial of plaintiffs’ overbroad requests to the District.

      B.     The Interrogatories Are Unduly Burdensome to the District Because
             They Seek Information Possessed by the Federal Government.

      It is unduly burdensome to seek discovery from a party when such information

is possessed by another party. See Fed. R. Civ. P. 34(a)(1). Here, plaintiffs’

interrogatories appear to seek information from the District about non-District law

enforcement entities, officers and weapons deployed at Lafayette Square—a location

that plaintiffs assert was occupied by non-District law enforcement personnel. SAC

¶¶ 45–46. To the extent plaintiffs seek responses from the District about law

enforcement entities, officers and weapons beyond where MPD was deployed, those

requests are inappropriate and unduly burdensome for the District. See U.S. Int’l

Trade Comm’n v. ASAT, Inc., 411 F.3d 245, 252–56 (D.C. Cir. 2005) (reversing

determination that subsidiary corporation was required to produce documents solely

possessed by its parent corporation); see also Kissinger v. Reporters Comm. for

Freedom of the Press, 445 U.S. 136, 150–155 (1980) (holding that under the Freedom

of Information Act (FOIA) the government is not required to produce documents it

does not possess). Here, the relevant entities possessing the information plaintiffs

seek are already parties to the case and have been served with the same proposed

                                            8
        Case 1:20-cv-01469-DLF Document 42 Filed 08/12/20 Page 9 of 12




discovery requests. See, e.g., Dellums v. Powell, 566 F.2d 167, 187 (D.C. Cir. 1977)

(noting that discovery against absent class members may be appropriate “when the

information is not available from the representative parties”).

      C.     The Interrogatories Are Unduly Burdensome Because They Seek
             Unnecessary Information That Threatens MPD Officer Privacy.

      Plaintiffs’ proposed interrogatories seek materials that are unnecessary to

their stated aim of identifying unnamed MPD officers:          namely, a request for

photographs, when there is no allegation that a specific officer engaged in particular

conduct. Despite being public-facing government employees, MPD officers have a

right to privacy. See, e.g., District of Columbia v. Fraternal Order of Police, Metro.

Police Dep’t Labor Comm., 75 A.3d 259 (D.C. 2013) (finding that the personal privacy

exemption protected names of MPD employees from disclosure under the District of

Columbia FOIA equivalent); see also Fed. Labor Relations Auth. v. U.S. Dep’t of

Treasury, 884 F.2d 1446, 1452–53 (D.C. Cir. 1989) (finding privacy interest in federal

employees’ names under FOIA).

      Here, given the tenuous allegations against the District and unnamed MPD

officers, the disclosure of photographs would be inappropriate and unduly

burdensome because the information is unnecessary for the stated purpose of

plaintiffs’ request for early discovery. Although plaintiffs assert that they “will use

the photographs to identify the specific officers who allegedly violated their rights,”

Mot. for Early Discovery at 11, plaintiffs do not assert that any specific individual

MPD officers out of the group stationed at 17th and H Streets, N.W. allegedly violated

their rights. SAC ¶¶ 145, 148.

                                          9
       Case 1:20-cv-01469-DLF Document 42 Filed 08/12/20 Page 10 of 12




      Because plaintiffs do not make allegations that require differentiating among

the individual MPD officers at the specified intersection, and the District is prepared

to provide relevant identifying information if ordered by the Court, photographs are

unnecessary. The officers’ interest in keeping their personal photographs private to

avoid potential harassment based on their alleged deployment of chemical irritants

against protestors outweighs the benefit to plaintiffs of the photographs when there

is no purpose or need for disclosing photographs, especially at this stage in the case.

See Beck v. Dep’t of Justice, 997 F.2d 1489, 1494 (D.C. Cir. 1993) (noting that even a

minimal privacy interest outweighs a nonexistent public interest for purposes of

FOIA); Showing Animals Respect and Kindness v. U.S. Dep’t of Interior, 730 F. Supp.

2d 180, 197–198 (D.D.C. 2010) (holding that individuals have a privacy right in

photographs of themselves and that “[t]his Court is mindful that in the internet age,

pictures and personal information can cascade through networks to millions of people

based on a single disclosure”); see also Pinson v. Dep’t of Justice, 177 F. Supp. 3d 56,

83–84 (D.D.C. 2016) (holding that privacy interest of government employees in not

having personal information released that “could trigger hostility toward[s] [them]”

or make them targets for harassment outweighed a public interest in the “general

topics at issue”). Plaintiffs’ requests for photographs of the unnamed MPD officers

should be denied.

II.   Plaintiffs’ Proposed Requests for Production of Documents Are Duplicative and
      Overly Burdensome.

      Plaintiffs’ proposed requests for production are duplicative and overly

burdensome to the District. As plaintiffs acknowledge, the requests for production

                                          10
       Case 1:20-cv-01469-DLF Document 42 Filed 08/12/20 Page 11 of 12




serve the same purpose as the proposed interrogatories:             to “similarly seek

information identifying the unnamed Defendants.” Mot. for Early Discovery at 9. Left

unstated is why the document requests are so overbroad or even necessary when a

narrowly tailored response to an interrogatory will fully enable plaintiffs to identify

the MPD officers who were present at the intersection of 17th and H Streets, N.W.

during the relevant time.

      For example, “all documents” reflecting the name and badge number of MPD

officers present during the “Incident,” or “all documents” listing any officers who were

equipped with a variety of weapons are simply not relevant to plaintiffs’ claims

against the District. See First Requests at 6-7. This is particularly true given

plaintiffs’ allegations that MPD officers only used tear gas; there is no need to analyze

“which officers were issued which weapons and whether or not they used or deployed

such weapons.” Mot. for Early Discovery at 10; see also SAC ¶¶ 148–54. Plaintiffs’

requests for production therefore amount to merits discovery that is unwarranted at

this early phase of the litigation, and the requests for production should be denied in

their entirety against the District.

                                       CONCLUSION

      For the foregoing reasons, the Court should deny Plaintiffs’ Motion for Leave

to Conduct Limited Early Discovery for the Purpose of Identifying Unnamed

Defendants. In the alternative, if the Court permits early discovery against the

District, it should be limited to providing the names, unit designations and




                                           11
       Case 1:20-cv-01469-DLF Document 42 Filed 08/12/20 Page 12 of 12




supervisors of MPD officers stationed at the intersection of 17th and H Streets, N.W.

between 6:00 p.m. and 7:00 p.m. on June 1, 2020.

Dated: August 12, 2020.         Respectfully submitted,

                                KARL A. RACINE
                                Attorney General for the District of Columbia

                                TONI MICHELLE JACKSON
                                Deputy Attorney General
                                Public Interest Division

                                /s/ Fernando Amarillas
                                FERNANDO AMARILLAS [974858]
                                Chief, Equity Section

                                /s/ Brendan Heath
                                BRENDAN HEATH [1619960]
                                Assistant Attorney General
                                441 Fourth Street, N.W., Sixth Floor South
                                Washington, D.C. 20001
                                (202) 442-9880
                                brendan.heath@dc.gov

                                Counsel for Defendants Chief Peter Newsham and
                                John Roes 1–50




                                         12
        Case 1:20-cv-01469-DLF Document 42-1 Filed 08/12/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 BLACK LIVES MATTER D.C., et al.,

                     Plaintiffs,

 v.                                               Civil Action No. 20-1469 (DLF)

 DONALD J. TRUMP, et al.,

                     Defendants.


                                         ORDER

      Upon consideration of plaintiffs’ Motion for Leave to Conduct Limited Early

Discovery for the Purpose of Identifying Unnamed Defendants (Motion), defendants’

opposition, and the entire record, it is:

      ORDERED that plaintiffs’ Motion is DENIED.

      SO ORDERED.


Dated: _________________                ___________________________________________
                                        THE HONORABLE DABNEY L. FRIEDRICH
                                         Judge, United States District Court
                                                for the District of Columbia

Copies to:

All counsel of record through CM/ECF
